Citation Nr: 1127996	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-15 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of typhoid fever.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disease.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sepsis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right kidney removal.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

8.  Entitlement to service connection for arthritis of the lumbar spine.

9.  Entitlement to service connection for psychiatric disorder, including posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for porphyria cutanea tarda (PCT).

11.  Entitlement to service connection for chloracne.

12.  Entitlement to service connection for pre-cancer nodules.

13.  Entitlement to service connection for a left kidney disease.

14.  Entitlement to service connection for residuals of a coma.

15.  Entitlement to service connection for lung disease.

16.  Entitlement to service connection for a tracheotomy.

17.  Eligibility to receive non-service-connected pension benefits based on income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1945 to July 1946 and from September 1950 to April 1952.  He also had Reserve service with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In addition to denying the service connection claims on appeal, the RO granted non-service-connected pension.  However, in a letter dated later in July 2008, the RO determined that pension benefits were not payable because the Veteran's income was considered to be over the limit for VA purposes.

In April 2011, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran waived review of evidence (VA treatment records) by the agency of original jurisdiction (AOJ) that had been received after the issuance of the most recent supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(By the decision below, previously denied claims of service connection for tinnitus and hearing loss are reopened.  The underlying claim of service connection for tinnitus and the claims pertaining to arthritis of the lumbar spine and non-service-connected pension are also addressed in the decision.  The reopened hearing loss claim, as well as the remaining claims on appeal, are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a January 1990 rating decision, the RO denied claims of service connection for tinnitus and hearing loss.  The Veteran did not appeal the decision.

2.  By a July 2004 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of service connection for hearing loss.

3.  Evidence received since the RO's January 1990 decision relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus and it raises a reasonable possibility of substantiating the underlying claim.

4.  Evidence received since the RO's July 2004 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss and it raises a reasonable possibility of substantiating the underlying claim.

5.  The Veteran's tinnitus is as likely as not attributable to his active military service.

6.  The Veteran does not have arthritis of the lumbar spine that is attributable to his active military service.

7.  The Veteran's countable income less allowable exclusions exceeded the maximum annual pension rate for non-service-connected pension benefits.



CONCLUSIONS OF LAW

1.  The January 1990 RO decision, which denied the Veteran's claims of service connection for tinnitus and hearing loss, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 (1989).

2.  The July 2004 RO decision, which denied the Veteran's petition to reopen the previously denied claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

6.  The Veteran does not have arthritis of the lumbar spine that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

7.  The income requirements for entitlement to non-service-connected pension benefits were not met.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening Previously Denied Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss and arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

By way of background, the Veteran initially filed an application for benefits in January 1989.  The application included claims of service connection for tinnitus and hearing loss.  By a January 1990 rating decision, the RO denied the claims.  By a letter dated in July 1990, the Veteran was notified of the decision.  He did not appeal and the January 1990 decision became final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 (1989).

In February 2004, the Veteran filed another application for benefits.  The RO considered the submission a petition to reopen the previously denied claim of service connection for hearing loss.  By a July 2004 rating decision, the RO denied the petition and did not reopen the claim.  By a letter dated later in July 2004, the Veteran was notified of the decision.  He did not appeal and the July 2004 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denials pertinent to the claims now under consideration are the January 1990 and July 2004 RO decisions.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In an April 2009 statement of the case, the RO reopened the two claims before denying the claims on the merits.

The Veteran asserts that he developed tinnitus and hearing loss during, or as a result of, active military service.  Specifically, he states that he was exposed to loud noises from aircraft when he was aboard various aircraft carriers during World War II and as a combat air crewman during the Korean War.  He maintains that his currently diagnosed tinnitus and hearing loss had their onset during service.  Thus, he contends that service connection is warranted for the two disabilities.

The evidence of record at the time of the January 1990 RO decision included:  service treatment and personnel records; a VA Agent Orange Registry examination, dated in May 1984; a letter from the Arlington County Guidance Center, dated in June 1958; private treatment records from Georgetown University Hospital, dated from July 1971 to August 1971; civilian employment records; and an application for benefits.

Subsequent to the January 1990 decision, the evidence that was added to the record for consideration in the July 2004 RO decision included:  additional service personnel records; additional civilian employment records; treatment records from the Naval Medical Center in San Diego, California, dated from December 2002 to May 2004; statements from the Veteran; and an application for benefits.

Since the July 2004 decision, the new evidence that has been added to the record includes:  additional service personnel records; additional civilian employment records; a VA audiological examination report, dated in March 2008; treatment records from the VA Medical Center (VAMC) in San Diego, California, dated from March 2008 to October 2010; treatment records from the San Diego Naval Medical Center, dated from March 1999 to April 2009; and statements and hearing testimony from the Veteran and his wife.

In the January 1990 decision denying the claims of service connection for both tinnitus and hearing loss, the RO determined that the Veteran's service treatment records were negative for treatment, diagnosis, or findings of tinnitus or hearing loss.  Additionally, the RO noted that an April 1952 discharge examination showed normal hearing bilaterally.  In the July 2004 decision, the RO did not reopen the hearing loss claim because new and material evidence was not received.  The RO indicated that the new evidence did not show evidence of hearing loss in service.

At his hearing, the Veteran testified that he was exposed to loud noise during active military service, particularly from the engines of aircraft.  He stated that he was on the flight deck of three aircraft carriers during World War II and that he was a combat air crewman during the Korean War.  The Veteran's service records show that he was assigned to the U.S.S. Charger, the U.S.S. Tarawa, and the U.S.S. Lake Champlain during his first period of active service.  The records also show that he was qualified for patrol bomber aircraft during his second period of active service.  Thus, the Veteran's statements concerning his circumstances of service are supported by the service records.  The Veteran also testified that he began to experience ringing in his ears and difficulty hearing after he was exposed to the aircraft engine noise.  

This new evidence tends to establish that the Veteran experienced an in-service "injury" in the form of exposure to loud noise and that he experienced symptoms that are possibly related to his current disabilities.  This type of evidence was not previously of record when the prior decisions were made.  Additionally, for purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-13.  As a result, the Board finds that the hearing testimony constitutes new and material evidence in connection with the claims of service connection for tinnitus and hearing loss.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of the element of a service connection claim pertaining to an in-service injury, disease, or event.  The evidence relates to an unestablished fact necessary to substantiate the underlying claims and it raises a reasonable possibility of substantiating the claims when considered with the previous evidence of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Accordingly, the claims of service connection for tinnitus and hearing loss are reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will address the merits of the tinnitus claim in the next section and the hearing loss claim in the remand portion of the decision.


II. Service Connection

Tinnitus

The Veteran's service treatment and personnel records do not reference tinnitus or ringing in the ears.  However, the Veteran has provided seemingly credible testimony that he was exposed to loud noise from aircraft engines during his two periods of active military service.  Additionally, he testified that the ringing in his ears has been continuous since that time.

In March 2008, the Veteran underwent VA audiological examination in connection with the claim.  The examiner noted the Veteran's in-service history of noise exposure.  The Veteran reported longstanding, constant tinnitus.  A diagnosis of tinnitus was provided.  The examiner noted that the onset of tinnitus was reported as being during World War II.  However, the examiner gave the opinion that the Veteran's tinnitus is less likely as not caused by, or a result of, his time in military service.  The examiner stated that this was because the Veteran's service treatment records were silent for tinnitus.

Here, the examiner noted that the Veteran reported that the onset of his tinnitus was during World War II.  The examiner did not provide any medical reasoning for rejecting this proposition and she did not attribute the Veteran's tinnitus to any other cause.  The examiner noted that the service treatment records did not refer to tinnitus.  However, the Veteran is competent to report symptoms capable of lay observation such as ringing in the ears.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 495 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, nowhere do VA regulations provide that a veteran must establish service connection through medical records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The evidence, at a minimum, gives rise to a reasonable doubt on the question as to the onset of tinnitus.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The examiner appeared to leave open the possibility of a relationship to service if there was evidence of tinnitus during service.  The Veteran has provided such evidence through his seemingly credible testimony regarding the effects of the in-service noise exposure.  Therefore, with reasonable doubt resolved in the Veteran's favor, the Board finds that the Veteran's tinnitus is as likely as not attributable to his active military service.  Thus, the Board concludes that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Arthritis of the Lumbar Spine

In March 2008, the Veteran stated that he had been diagnosed with arthritis of the lower spinal column by the San Diego Naval Medical Center.  He stated that he was diagnosed with the disability after x-rays were taken when he complained of low back pain.

The Veteran did not set forth any in-service injury, disease, or event to which his arthritis could possibly be related.  At his hearing, the Veteran testified that he did not know when the arthritis started.  The Veteran stated that his treating physician did not know when the arthritis started because it did not surface on x-rays until the Veteran was nearly 80 years old.  The Veteran indicated that he had to sit for hours during service but reiterated that he did not know when the arthritis originated.  

The Veteran's service treatment records do not reference any low back pain or arthritis of the lumbar spine.  The Veteran underwent a separation examination for his second period of active service in April 1952.  The spine portion of the examination was normal.  Notably, the Veteran was examined in July 1954 and July 1958 in connection with Reserve service.  He did not report any problems with his back and the spine portion of those examinations was normal.

The evidence tends to show that the Veteran's arthritis of the spine had a post-service onset many decades after his periods of active service.  In July 1971, he was hospitalized at Georgetown University Hospital for an unrelated illness.  In August 1971, x-rays were taken of the lumbar spine.  The impression was a normal lumbar spine.  There was no mention of arthritis in the x-ray report and the report indicated that the vertebral bodies were normal and the intervertebral disc spaces were intact.  It was not until over 30 years after these x-rays that the Veteran indicated he was diagnosed with arthritis.

In consideration of the evidence of record, the Board finds that the Veteran does not have arthritis of the lumbar spine that is attributable to his active military service.  The medical evidence does not support the claim as the Veteran's lumbar spine was found to be normal during active service, normal during two Reserve examinations several years after service, and x-rays of the lumbar spine were normal nearly 20 years after the Veteran's second period of active service.  Additionally, the Veteran has not set forth sufficient credible lay testimony supportive of the claim.  He does not know when his arthritis began and he indicated that his treating physician does not know as well.  In light of this finding, the Board concludes that service connection is not warranted for arthritis of the lumbar spine on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the lumbar spine manifested itself to a compensable degree within one year of the Veteran's separation from active military service.  As noted previously, the Veteran indicated that he was diagnosed with arthritis of the lumbar spine in March 2008, which was over 50 years after his second period of active service.  The evidence does not suggest that arthritis manifested within a year of separation as subsequent Reserve examinations were normal and an August 1971 x-ray report of the lumbar spine was normal.  Thus, service connection is not warranted for arthritis of the lumbar spine on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for arthritis of the lumbar spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim of service connection for arthritis of the lumbar spine has been accomplished.  Through an April 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the April 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist regarding the claim of service connection for arthritis of the lumbar spine.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the San Diego VAMC.  Records from private treatment providers identified by the Veteran have also been obtained, including records from Georgetown University Hospital and the San Diego Naval Medical Center.  The Board notes that a VA examination was not provided in connection with this claim.  However, a remand for a medical examination or opinion is not warranted because one is not necessary to decide this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although there is evidence of a current disability for this claim, the evidence does not establish that an event, injury, or disease occurred in service and the evidence does not indicate that the disability may be associated with the Veteran's service.  Thus, VA's duty to assist has been met.

III. Non-Service-Connected Pension

In July 2008, the Veteran was awarded basic eligibility for non-service-connected pension by the RO based on age and wartime service.  See 38 U.S.C.A. §§ 1513(a), 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).  To that extent, the pension claim was granted.  However, payments of pension benefits are subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23 (2010).  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2010).  Social Security Administration (SSA) benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Certain medical expenses may be excluded from income to the extent they were paid.  See 38 C.F.R. § 3.272(g).

The maximum annual pension rate (MAPR), specified in 38 C.F.R. § 3.23, is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2010).  The MAPR is the amount of annual income that the Veteran and his spouse must not exceed in order to receive pension payments.  It is adjusted from year to year and, at the time of receipt of the Veteran's application for benefits, the MAPR for a Veteran and spouse was $14,313.  In December 2007, the limit was increased to $14,643.  In December 2008, the limit was increased to the current rate of $15,493.  

Information received from the Veteran dated in May 2008 reflects that he was in receipt of United States Civil Service retirement benefits in the monthly amount of $2,957.  He was also in receipt of SSA benefits in the monthly amount of $395.  The Veteran's spouse was in receipt of SSA benefits in the monthly amount of $202.  Based on these figures, the Veteran and his spouse had an annual income of at least $42,648.  This level of income exceeded the MAPR income limits.

The amount of income appears to be accurate as the Veteran testified to similar amounts at his hearing.  Additionally, the amounts are slightly higher than those reported by the Veteran in a February 2004 application for benefits for the same income streams, presumably due to cost of living adjustments.

At his hearing, the Veteran testified that he and his wife pay Medicare expenses out of their SSA benefits.  In February 2009, he listed the annual expense as $2,313.60.  This is in accord with the standard monthly Medicare deduction of $96.40 listed in MAPR effective December 2007.  In February 2009, the Veteran also listed an expense of $15 for VA treatment.  At his hearing, the Veteran indicated that his medical costs, other than dental, are covered at the San Diego Naval Medical Center and he has no expenses with that facility.  The Veteran indicated that he seeks dental treatment in Mexico because dental work in the United States can cost $1,000.  With consideration of the Medicare expense, the VA treatment expense, and assuming for the sake of argument a $1,000 annual dental expense, the Veteran and his spouse's countable income was 39,319.40.

Using the figures set forth above, the Veteran and his spouse's annualized countable income less allowable exclusions for non-service-connected pension purposes greatly exceeded the MAPR in effect at the time of the application ($14,313), as well as the MAPR that went into effect in December 2007 ($14,643) and December 2008 ($15,493).  The Veteran asserts that he did not have excessive income and he believes the income was below the poverty level.  Nevertheless, the income limits were exceeded in this case.

Accordingly, the Board must conclude that the Veteran did not satisfy the threshold income limit for eligibility to receive non-service-connected pension benefits.  The claim must therefore be denied.  The Veteran is free to reapply for pension benefits at any future time.  However, in support of any new claim, he must again accurately report his current income, as well as his spouse's income, and any medical or other expenses that would be excluded from income.


ORDER

The Veteran's claim of service connection for tinnitus is reopened; service connection for tinnitus is granted.

The Veteran's claim of service connection for hearing loss is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for arthritis of the lumbar spine is denied.

Entitlement to payment of non-service-connected pension benefits is denied based on excessive income.


REMAND

The Board finds that a remand is warranted for the claims pertaining to residuals of typhoid fever, liver disease, sepsis, right kidney removal, hypertension, PTSD, PCT, chloracne, pre-cancer nodules, left kidney disease, residuals of a coma, lung disease, and a tracheotomy.

The Veteran asserts that these disabilities are related to events that took place during a period of time (approximately 1966 to 1971) when he was in the Republic of Vietnam.  The Veteran's verified periods of active service are identified in the introduction.  His personnel records identify multiple periods of active duty for training (ACDUTRA) during Reserve service, but no instances of ACDUTRA in Vietnam.  A February 2009 letter from the Central Intelligence Agency (CIA) documents that the Veteran was employed with the CIA from 1968 to 1971.  At his hearing, the Veteran indicated that he was in the process of pursuing a change of status with the Department of the Army for service in Vietnam.  Because the Veteran indicated he was in the process of attempting to change the status of civilian service in Vietnam to active duty service, and because such a change could have an impact on these claims, it is necessary to remand the claims to have the AOJ ask the Veteran to produce evidence that he had active duty service in Vietnam including any change of status that he has procured.

Although the Veteran asserts that the identified disabilities are related to "service" in Vietnam, the PTSD claim must also be addressed in the context of his verified active service periods.  At his hearing, the Veteran testified that saw inhumane conditions due to war during World War II.  Specifically, he stated that he witnessed packs of orphaned children in the streets when he was stationed in Rome and Naples.  According to the Veteran, the scenes weighed heavily on him.  He believes that he may have PTSD or other psychiatric disorder as a result of witnessing those conditions.

The Veteran's service records are negative for a reference to mental health problems.  Post-service records reflect that he may have received psychiatric treatment as early as June 1958.  A letter from the Arlington County Guidance Center indicates that the Veteran applied to the clinic for help.  The letter was signed by a psychiatric social worker.  Further details were not provided.  More recent treatment records show that the Veteran was diagnosed with an anxiety disorder in 2001 and 2002 at the San Diego Naval Medical Center.  Additionally, in December 2008, a PTSD screen was considered to be positive at the San Diego VAMC.  The Veteran states that he has received treatment through VA for PTSD since that time.

In view of this information, and regardless of the outcome of the Veteran's change of status request, he should be scheduled for a VA psychiatric examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.  A VA examiner should determine if the Veteran meets the criteria for a diagnosis of PTSD (DSM-IV) and, if so, identify the stressor(s) on which the diagnosis is based.  Additionally, the examiner should provide an opinion regarding the possible relationship between any other identified psychiatric disorder and the Veteran's verified periods of active service.

As noted in the decision section, the claim of service connection for hearing loss has been reopened.  The hearing loss claim differs from the tinnitus claim because there were several in-service and Reserve service hearing examinations that showed normal hearing.  The normal examinations call in to question any assertion by the Veteran regarding continuity of symptomatology.  However, none of the examinations contained audiometric testing.  The examinations were whispered voice, spoken voice, watch tick, and coin click.  Although the March 2008 VA examiner provided a nexus opinion on the matter, the examiner did not address the possible relationship between a post-service diagnosis of hearing loss and in-service noise exposure.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  The only rationale for the opinion was that hearing loss was not seen in the service treatment records.  Therefore, the Board finds that the claim should be remanded for another VA examination and nexus opinion.

It appears that the Veteran receives regular treatment at the San Diego VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to produce evidence that he had active duty service in the Republic of Vietnam including any change of status that he has procured.  Allow the Veteran a reasonable amount of time (60 days) to respond.

2.  Obtain the Veteran's more recent treatment records (since October 2010) from the San Diego VAMC and associate the records with the claims folder.

3.  After completing the development sought in paragraphs 1 and 2, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should review the test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If so, the examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's stressor(s) (including consideration of his experiences with inhumane conditions due to war during World War II).  In addition to an opinion regarding PTSD, the examiner should provide an opinion as to the medical 

probabilities that the Veteran has any other psychiatric disability that is related to his verified periods of active military service.  All opinions should be set forth in detail and explained in the context of the record.

4.  After completing the development sought in paragraphs 1 and 2, schedule the Veteran for a VA audiological examination to determine the extent and etiology of any hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  With respect to any diagnosed hearing loss, the examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that any hearing loss is related to the Veteran's active military service, to include the Veteran's stated noise exposure in connection with aircraft engine noise.  The examiner should also address the possibility of post-service onset.  The importance or lack of importance of normal testing involving whispered voice, spoken voice, watch tick, and coin click should be discussed.  All examination results, along with the complete rationale 

for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  (Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.)

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

6.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


